DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 12/05/2019.
Claims 1-30 are currently pending and being examined. 
Information Disclosure Statement
The 5 IDS documents have been considered. See the attached PTO 1449 forms. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 (and many of their dependents) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17/371,865. These claims are currently identical to claims in the copending Application.
Examiner also notes that claims 2-7 are substantially if not completely identical to claims 2-7 of the copending application. This is also true for several claims depending from claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wyler et al. US 2014/0318821, as applied above, and further in view of Kamiya US 2015/0174753.
Regarding claim 1: 
Wyler teaches an impact tool (FIG. 1, tool 260) comprising: a housing (262) extending along a longitudinal axis, the housing including a motor housing portion (portion enclosing motor 264), a first handle (282) extending from the motor housing portion, and a front housing (front portion of housing) coupled to the motor housing portion opposite the first handle; a motor (264) supported within the motor housing portion; an anvil (280) extending from the front housing; an impact mechanism (276) supported within the front housing, the impact mechanism driven by the motor to deliver incremental rotational impacts to the anvil ([0019]); a battery receptacle (414) configured to receive a removable battery pack (270); a trigger switch (272) actuatable to energize the motor; and an auxiliary handle (unnumbered front handle in FIG. 1) assembly including a mount (unnumbered ring portion around the tool) coupled to the housing, an auxiliary handle (unnumbered front handle) coupled to the mount and spaced from the first handle.
Wyler does not teach an adjustment mechanism, wherein loosening the adjustment mechanism permits rotation of the auxiliary handle assembly about the longitudinal axis relative to the housing, and wherein 
Kamiya, however, discloses a related power tool with an auxiliary handle (10) having an adjustment mechanism, wherein loosening the adjustment mechanism permits rotation of the auxiliary handle assembly about the longitudinal axis relative to the housing, and wherein tightening the adjustment mechanism secures the auxiliary handle assembly in a selected rotational position ([0059]-[0060] describe the tightening/loosening operations; [0077] describes the angle adjustment).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the tool OF Wyler, by providing an adjustment mechanism, as taught by Kamiya, since this would allow the angle of the auxiliary handle to be adjusted and clamped at will, allowing for better customizability and comfort for the end user. 
Regarding claim 2: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, wherein the mount includes a band clamp (21/31) surrounding the front housing. 
Regarding claim 3: 
The combination of Wyler and Kamiya teaches the impact tool of claim 2, as discussed above, wherein the tool includes a ring portion having a plurality of detents (143) configured to engage a recess.
While combination of Wyler and Kamiya does not teach the recess comprising a plurality of recesses, and the recess is not on the housing portion, but rather on the clamp, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the invention by including a plurality of recesses, in order better secure the clamp, and to provide the recesses to the housing rather than to the clamps, since this would be an obvious equivalent arrangement.
Regarding claim 4: 
(portions of 21 and 31 that come into contact when fully clamped) spaced from the first tab, and wherein tightening the adjustment mechanism decreases a spacing between the first and second tabs to reduce a diameter of the ring portion. 
Regarding claim 5: 
The combination of Wyler and Kamiya teaches the impact tool of claim 4, as discussed above, wherein the adjustment mechanism includes an actuator ([0059]-[0060] describe the tightening/loosening operations where 50 acts as an actuator), a first clamp member biased into engagement with the first tab, and a second clamp member biased into engagement with the second tab (envisaged in FIGS. 3 and 4). 
Regarding claim 6: 
The combination of Wyler and Kamiya teaches the impact tool of claim 5, as discussed above, wherein the adjustment mechanism includes a rod (33) extending along a second axis orthogonal to the longitudinal axis, and wherein the rod extends through the first clamp member, the first tab, the second clamp member, and the second tab (see FIG. 5). 
Regarding claim 7: 
The combination of Wyler and Kamiya teaches the impact tool of claim 6, as discussed above, wherein the rod includes a threaded portion (35) and a head (see 34 in FIG. 5) opposite the threaded portion, wherein the adjustment mechanism includes a seat (seat 34) opposite the actuator, wherein the threaded portion is threadably coupled to the actuator, and wherein the head is fixed to the seat. 
Regarding claim 10: 
The combination of Wyler and Kamiya teaches the impact tool of claim 3, as discussed above, wherein the plurality of detents is engageable with the plurality of recesses to provide tactile feedback when the mount is rotated about the longitudinal axis relative to the housing (this would be true under the modification described in the rejection of claim 3 above). 
Regarding claim 11: 
The combination of Wyler and Kamiya teaches the impact tool of claim 1, as discussed above, wherein loosening the adjustment mechanism permits rotation of the auxiliary handle relative to the mount about a second axis orthogonal to the longitudinal axis (Kamiya, [0059]-[0060] describe the tightening/loosening operations; [0077] describes the angle adjustment). 
Regarding claim 12: 
As shown in the rejection of claim 1 above, the combination of Wyler and Kamiya teaches an impact tool comprising: a housing extending along a longitudinal axis, the housing including a motor housing portion and a front housing coupled to the motor housing portion; a motor supported within the motor housing portion; an anvil extending from the front housing; an impact mechanism supported within the front housing, the impact mechanism driven by the motor to deliver incremental rotational impacts to the anvil; a battery receptacle configured to receive a removable battery pack; a trigger switch actuatable to energize the motor; a first handle (282) extending from the motor housing portion; and a second handle (unnumbered front handle in FIG. 1) coupled to the front housing. 
Regarding claim 13: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, wherein the second handle substantially surrounds the front housing (Kamiya, FIG. 1). 
Regarding claim 14: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, but does not teach wherein the trigger switch is located on the second handle. 
However, it has been held that rearranging parts of an invention involves only routine skill in the art. (See MPEP 2144.04 VI. C.). In this case, it would have been obvious to a person having ordinary skill in the 
Regarding claim 15: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, wherein the trigger switch includes a rocker switch (trigger 272 can be considered a rocker-type switch). 
Regarding claim 16: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, wherein the trigger switch is located on the first handle (see Wyler 272). 
Regarding claim 17: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, wherein the second handle is adjustable (Kamiya, [0077]). 
Regarding claim 18: 
The combination of Wyler and Kamiya teaches the impact tool of claim 17, as discussed above, wherein the second handle is slidable along the housing in a direction parallel to the longitudinal axis (e.g. it can be loosened and then slid off the tool). 
Regarding claim 19: 
The combination of Wyler and Kamiya teaches the impact tool of claim 17, as discussed above, wherein the second handle is pivotable about a handle axis orthogonal to the longitudinal axis (Kamiya, [0059]-[0060] describe the pivoting/rotating action of the second handle). 
Regarding claim 20: 
The combination of Wyler and Kamiya teaches the impact tool of claim 17, as discussed above, wherein (Kamiya, described in [0077]). 
Regarding claim 21: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, but does not teach further comprising a stand coupled to the second handle. 
However, Examiner takes official notice that providing stands to electric tools is old and well-known in the art, and it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the invention of Wyler and Kamiya, by providing a stand to the second handle, in order to keep the tool upright during storage.
Regarding claim 23: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, wherein the first handle includes a first grip portion extending along a first grip axis, and wherein the first grip axis is inclined at an angled between 35 degrees and 45 degrees relative to the longitudinal axis (as claimed, the first grip portion may be arbitrarily chosen at any angle). 
Regarding claim 24: 
The combination of Wyler and Kamiya teaches the impact tool of claim 12, as discussed above, wherein the second handle is rotatable relative to the housing about the longitudinal axis ([0077] describes the rotation about the longitudinal axis), and wherein the second handle is pivotable relative to the housing about a handle axis orthogonal to the longitudinal axis ([0059]-[0060] describe the pivoting movement). 
Regarding claim 25: 
As discussed in the rejections above, the combination of Wyler and Kamiya teaches an impact tool comprising: a housing extending along a longitudinal axis, the housing including a motor housing portion and a front housing coupled to the motor housing portion; a motor supported within the motor housing ([0077] describes the rotation about the longitudinal axis), and wherein the auxiliary handle is pivotable relative to the housing about a handle axis orthogonal to the longitudinal axis ([0059]-[0060] describe the pivoting movement). 
Regarding claim 26: 
The combination of Wyler and Kamiya teaches the impact tool of claim 25, as discussed above, wherein the adjustment mechanism includes an actuator rotatable about the handle axis in a loosening direction and a tightening direction ([0059]-[0060] describe the tightening/loosening operations where 50 acts as an actuator). 
Regarding claim 27: 
The combination of Wyler and Kamiya teaches the impact tool of claim 26, as discussed above, wherein rotation of the actuator in the loosening direction permits the auxiliary handle assembly to be rotated relative to the housing about the longitudinal axis between a plurality of rotational positions (described in [0077]), and wherein the auxiliary handle assembly is securable in one of the plurality of rotational positions by rotating the actuator in the tightening direction ([0059]-[0060] and [0077]). 
Regarding claim 28: 
The combination of Wyler and Kamiya teaches the impact tool of claim 26, as discussed above, wherein rotation of the actuator in the loosening direction permits the auxiliary handle to be pivoted relative to the mount about the handle axis between a plurality of rotational positions, and wherein the auxiliary handle is securable in one of the plurality of rotational positions by rotating the actuator in the tightening direction (described in [0077]). 
Regarding claim 29: 
The combination of Wyler and Kamiya teaches the impact tool of claim 25, as discussed above, wherein the mount includes a band clamp surrounding the front housing, and wherein the band clamp includes a ring portion having a plurality of detents configured to engage a plurality of recesses on the front housing (addressed in the rejection of claim 3). 
Regarding claim 30: 
The combination of Wyler and Kamiya teaches the impact tool of claim 29, as discussed above, wherein the band clamp includes first and second tabs (Kamiya, portions of 21 and 31 that come into contact when fully clamped) extending from the ring portion, and wherein the adjustment mechanism includes a threaded rod (33) extending through the first and second tabs.
Allowable Subject Matter
Claims 8-9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731